Citation Nr: 1007403	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  07-20 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for migraine headaches, 
to include as secondary to PTSD.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to 
December 1991.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).

In December 2009, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
file.  At the hearing, the Veteran submitted additional 
evidence with a waiver of initial RO consideration.  See 38 
C.F.R. § 20.1304 (2009).  From the date of the hearing, the 
record was held open for 30 days in order to allow for the 
submission of additional evidence for consideration.

For reasons explained below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on your 
part.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the Veteran's claims of 
entitlement to service connection for PTSD and migraine 
headaches.


With regard to PTSD, the Veteran contends that he developed 
PTSD as a result of enduring numerous stressful events and 
situations while serving in the Persian Gulf, including being 
exposed to combat, seeing parachuters die during his airborne 
military training, having a plane almost crash on his truck, 
finding unexploded rounds while on patrol to search bunkers 
and destroy weapons (one day to several weeks after the 
ground war), collecting and burying dead bodies while 
patrolling (one day to several weeks after the ground war), 
having to shoot dogs that were eating dead bodies and 
carrying human body parts in their mouths (the summer before 
the ground war), engaging in firefight with the enemy (the 
second or third night of the ground war), being in close 
proximity to a bunker that the U.S. blew up, and waking up to 
a mask over his face after a chemical alarm went off.  He 
also claims that, approximately one month before the ground 
war, he suffered an attack in which he could not breathe and 
was taken to a French hospital for several days, then had a 
second attack and was transferred to an Army field hospital, 
and there suffered a third attack.  He said that he was told 
by a Major at that time that he had suffered a nervous 
breakdown from fear and anxiety.

The Veteran's service treatment records include the results 
of an August 1989 Army wellness check and health risk 
appraisal, which reflected that the Veteran reported a lot of 
potential stress.  However, it was noted that the Veteran 
declined help for such stress.  All other service treatment 
records are negative for any psychiatric complaints, 
diagnosis, or treatment.  At his November 1991 service 
separation examination, his psychiatric state was evaluated 
as normal.  The Veteran's DD Form 214 shows that he did not 
receive any medals indicative of combat service and that his 
military occupational specialty in the Army was as a cavalry 
scout.

Following his discharge from military service, the Veteran 
was assessed with hyperventilation by a private physician in 
October 1997 after he became very lightheaded, dizzy, and 
numb (and reported that a similar event had happened about 
one month prior when he passed out while having a severe 
migraine).  This private physician noted that frequently 
hyperventilating is a symptom of anxiety which may be a 
symptom of underlying depression and that this might need to 
be explored further in the Veteran's case.


In February 2001, the Veteran's Company Commander from 
January 1990 to January 1992 submitted a statement in support 
of the Veteran's stressors wherein he described several 
events which occurred during the Veteran's service with his 
unit (Company B, 3rd Battalion, 73rd Armor, 82nd Airborne 
Division) while stationed in the Persian Gulf.  Such events 
included the Veteran being taken to a French Army field 
hospital after suffering an attack of not being able to 
breathe while in a border area between Iraq and Saudi Arabia 
in late January or early February 1991, exposure to small 
arms fire and sporadic artillery and rocket fire during the 
ground war in Iraq in February 1991, and immediately leaving 
an area in Iraq after finding artillery rounds marked as 
chemical and fearing the detonation of those live rounds in 
March 1991.

VA treatment records dated from August 2001 through May 2006 
reflect an Axis I diagnosis of PTSD for the Veteran.  In 
August 2001, it was noted that he presented with a ten-year 
history of symptoms consistent with PTSD from the Gulf War, 
including nightmares about combat and intrusive memories from 
experiences in Operation Desert Storm.  Also in August 2001, 
it was noted that the Veteran drank heavily from 1988 to 
1992, underwent marriage counseling in 1998, and took Prozac 
(as prescribed by a VA primary care provider) for six months 
in 1998 secondary to depression.  In July 2002, it was noted 
that avoidance and numbness had been present for the Veteran 
since 1989.  In January 2006, it was noted that the Veteran 
was being treated for PTSD from combat trauma in the Persian 
Gulf.

In December 2008, the U.S. Army & Joint Services Records 
Research Center (JSRRC) attempted to verify the Veteran's 
alleged stressor of his unit engaging in firefight with the 
enemy during the second or third night of the ground war.  
The JSRRC found that the Veteran's unit (Company B, 3rd 
Battalion, 73rd Armor) was assigned to the 2nd Brigade, 82nd 
Airborne Division, which participated in the following 
scenarios in 1991: engaged an Iraqi patrol (with no injuries) 
on February 20, engaged another enemy patrol on February 23, 
conducted attack operations on an objective on February 24, 
and assisted in the capture of an objective on February 25.  
However, in a December 2008 memorandum, the JSRRC concluded 
that there was no documentation of a firefight as alleged by 
the Veteran on either February 25 or 26, and therefore that 
stressor could not be verified.

The Board notes that the claims file contains no records of 
the Veteran being hospitalized in either a French hospital or 
an Army field hospital, nor are there any VA treatment 
records prior to December 1999 in the claims file.  On 
remand, attempts should be made to obtain all such records.  
In addition, the Veteran's complete service personnel file 
should be obtained through official sources, to include 
records of his job duties while stationed in the Persian 
Gulf.

As the Veteran has been diagnosed with PTSD, and in light of 
the evidence outlined above (including his in-service report 
of a lot of potential stress in August 1989, his history of 
hyperventilation episodes, and the information obtained by 
the JSRRC in December 2008), he must now be afforded a VA 
examination with medical opinion by a psychiatrist in order 
to determine whether the Veteran's current psychiatric 
disability arose during service or is otherwise related to 
any incident of service.

With regard to migraine headaches, at the Veteran's November 
1991 service separation examination, his head and 
neurological state were evaluated as normal.  However, one 
day later in November 1991, a health questionnaire for dental 
treatment noted migraine headaches as a medical problem for 
the Veteran.  Following his discharge from military service, 
the medical evidence of record reflects that the Veteran 
complained of migraines to a private treatment provider in 
February 1995, and a history of migraines was noted at that 
time.  In October 1997, a private physician diagnosed the 
Veteran with migraine headaches, and it was also noted at 
that time that the Veteran had a history of common migraines 
beginning at age 7 or 8.  Ongoing VA treatment records 
reflect diagnosis and treatment of migraine headaches.  In 
November 2001, it was noted that he had had headaches for 10 
to 11 years.  In July 2002, it was noted that the Veteran had 
had migraines for more than 12 years.  On his June 2007 VA 
Form 9, the Veteran stated that he had been advised by every 
doctor he had seen that PTSD was a cause for migraines.  At 
his December 2009 hearing, the Veteran testified that he went 
to a private doctor in Thompson, Georgia for migraine 
treatment right after his discharge from active duty.

The Board notes that there are no private treatment records 
prior to June 1993 in the claims file.  On remand, attempts 
should be made to obtain all such records, including those 
pertaining to any treatment for migraine headaches during the 
Veteran's childhood and right after his discharge from active 
duty.

As the Veteran has been diagnosed with migraine headaches, 
and in light of the evidence outlined above, he must now be 
afforded a VA examination with medical opinion by a physician 
in order to determine whether his migraine headaches arose 
during service, are otherwise related to any incident of 
service, are related to a preexisting disability that was 
permanently aggravated by service, or are caused or 
permanently worsened beyond normal progress by a service 
connected psychiatric disorder.

The Board also notes that while the Veteran was provided with 
notice under the Veterans Claims Assistance Act of 2000 
(VCAA) with regard to establishing service connection on a 
direct basis, he was not provided with notice of what type of 
information and evidence is needed to substantiate his claim 
for service connection for migraine headaches on a secondary 
basis.  Thus, on remand, the RO/AMC should provide corrective 
notice.

For both claims on appeal, relevant ongoing medical records 
should also be obtained, to include VA treatment records.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) that advises the 
Veteran about what is needed to 
substantiate a claim for service 
connection on a secondary basis.

2.  Request the Veteran's complete service 
personnel file through official sources, 
to include records of his job duties while 
stationed in the Persian Gulf.  If records 
are unavailable, then the file should be 
annotated as such and the Veteran should 
be so notified.

3.  Request all available treatment 
records for the Veteran from any French 
hospitals or Army field hospitals during 
the time of his active duty service.  If 
records are unavailable, then the file 
should be annotated as such and the 
Veteran should be so notified.

4.  Ask the Veteran to provide the names, 
addresses, and approximate dates of 
treatment of all health care providers who 
have treated him for PTSD since his 
discharge from service, and/or for 
migraine headaches at any time.  After 
securing any necessary release, the RO/AMC 
should obtain any records which are not 
duplicates of those contained in the 
claims file.  If any requested records are 
unavailable, then the file should be 
annotated as such and the Veteran should 
be so notified.

5.  Ask the Veteran to identify the VA 
facility where he was prescribed Prozac 
in 1998.  If he cannot recall such 
facility, then he should be asked to 
indicate the city and state where he 
lived at that time.  Following his 
response, an attempt to obtain copies of 
all VA treatment records from the 
appropriate VA medical facility should be 
made.  In addition, obtain current VA 
treatment records dating since June 2007 
from the VA Medical Center in Atlanta, 
Georgia.


6.  After the above has been completed to 
the extent possible, schedule the Veteran 
for a VA psychiatric examination by a 
psychiatrist to determine the nature and 
extent of any psychiatric disabilities, 
and to obtain an opinion as to whether 
any such disorders are possibly related 
to service.  The claims file must be 
provided to and be reviewed by the 
psychiatrist in conjunction with the 
examination.  Any tests or studies deemed 
necessary should be conducted, including 
psychological testing, and the results 
should be reported in detail.

Following review of the claims file and 
examination of the Veteran, the 
psychiatrist should clearly identify all 
psychiatric disorders found.  With respect 
to each diagnosed psychiatric disability 
(other than personality disorders), the 
psychiatrist should opine as to whether it 
is more likely, less likely, or at least 
as likely as not (50 percent probability 
or greater) that the current psychiatric 
disability arose during service or is 
otherwise related to any incident of 
service, taking into account the Veteran's 
in-service report of a lot of potential 
stress in August 1989, his history of 
hyperventilation episodes, and the 
information obtained by the JSRRC in 
December 2008.  A rationale for all 
opinions expressed should be provided.

7.  Also schedule the Veteran for a VA 
neurological examination by a physician to 
determine the nature and extent of the 
Veteran's migraine headaches, and to 
obtain an opinion as to whether such 
disorder is possibly related to service, 
to any preexisting disorder that was 
permanently aggravated by service, or to a 
psychiatric disorder.  The claims file 
must be provided to and be reviewed by the 
examiner in conjunction with the 
examination.  Any tests or studies deemed 
necessary should be conducted, and the 
results should be reported in detail.

Following review of the claims file and 
examination of the Veteran, the examiner 
should opine as to whether it is more 
likely, less likely, or at least as likely 
as not (50 percent probability or greater) 
that the Veteran's current migraine 
headaches: (a) arose during service or are 
otherwise related to any incident of 
service, taking into account the in-
service note of migraine headaches in 
November 1991; or (b) are related to 
migraine headaches that existed prior to 
service and that underwent a permanent 
worsening of the underlying disorder 
beyond normal progression (aggravation) in 
service.  If the examiner concludes that 
migraine headaches are not related to 
service, then the examiner should indicate 
whether the migraine headaches are caused 
by or permanently worsened beyond normal 
progress by the Veteran's psychiatric 
disorder.  If the examiner finds that 
migraine headaches are aggravated by a 
psychiatric disorder, he/she should 
quantify the degree of aggravation, if 
possible.  A rationale for all opinions 
expressed should be provided.

8.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefits sought on appeal remain 
denied, then the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The case should then be returned to the 
Board for further appellate consideration, 
if in order.

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

